DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/7/2022 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 15, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weisbrod (U.S. Patent 4,298,288) in view of Brock (U.S. Publication 2015/0103614).
Regarding claim 1, Weisbrod teaches a mixer (figures 1 and 2); comprising: a hopper (hoppers 14); a first auger operatively connected to the hopper (item 22); a mixing housing in communication with the first auger (item 31); a liquid tank in fluid communication with the mixing housing (item 36, the liquid is considered intended use); and a second auger operatively engaged with the mixing housing (item 30), wherein: the first auger conveys a material from the hopper to the mixing housing (item 20 conveys material to item 31); the material is combined with a solution from the liquid tank in the mixing housing (material from 14 and 36 combine in item 31); and the combined material is conveyed from the mixing housing by the second auger (item 30 pushes material from item 31 towards holding tank 46). Regarding claim 15, Weisbrod teaches a mixer housing (figures 1 and 2); comprising: a hopper (hoppers 14); a first auger (item 20); a second auger (item 30); at least one liquid port (opening in item 31 through which item 34 feeds through), wherein the first auger mixes a particulate substance (item 20 is considered capable of mixing particulate matter, the particulate matter is considered intended use of the mixing apparatus); the at least one liquid port applies a solution to the particulate substance (the opening in item 30 through which item 34 feeds through is capable of feeding a solution to item 30); and the second auger conveys the particulate substance from the mixer housing (item 30 pushes material from item 31 towards holding tank 46).
Regarding claim 1, Weisbrod is silent to a monitoring system configured to monitor and control components of the mixer and access moisture content and mixing efficacy. Regarding claim 6, Weisbrod is silent to a monitoring system. Regarding claim 15, Weisbrod is silent to the control and monitoring system.
Regarding claim 1, Brock teaches a monitoring system configured to monitor and control components of the mixer (paragraph 49 teaches the mixer is controlled by a mass weight system) and access moisture content (paragraph 49 teaches measuring the moisture content of the aggregate material, paragraph 47 teaches a moisture sensor) and mixing efficacy (paragraph 49 teaches the mass weight system maintaining the correct water-cement ratio). Regarding claim 6, Brock teaches wherein the monitoring system controls at least one of the material throughput and solution application (paragraph 49 teaches material being conveyed by the mass weight control system). Regarding claim 15, Weisbrod teaches a control and monitoring system to monitor and assess moisture content and mixing efficacy (paragraph 49 teaches measuring the moisture content of the aggregate material and the mixer is controlled by a mass weight system, paragraph 47 teaches a moisture sensor) the control and monitoring system executes automatic mixing and timing protocols based on a user entered weight (paragraph 52 the weight of the material is continuously measured and is sent to the control system, the desired proportion of material being fed considered defined by a user inherently needed to program a control system). 
It would have been obvious to one of ordinary skill in the art to modify the mixer of Weisbrod with the controller/sensor configuration of Brock in order to produce the desired amount of cement and water in the mixture. 
Regarding claim 2, Weisbrod teaches wherein the mixer is disposed on a trailer (figure 1 item 17 is shown as a trailer).
Regarding claim 7, Weisbrod teaches wherein the material comprises salt and the solution comprises a mixture of distilled concentrated solubles and magnesium chloride (the apparatus is considered working on the claimed materials, the materials are considered intended use of the mixing apparatus).
Regarding claim 16, Weisbrod teaches wherein the particulates include at least one of sand, salt, and chips (the mixing apparatus is considered capable of mixing one of sand, salt and chips, the materials being worked upon are considered intended use of the mixing apparatus, the materials being worked upon are considered intended use of the apparatus).
Regarding claim 17, Weisbrod teaches wherein the solution comprises distilled concentrated solutes (the mixing apparatus is considered mixing distilled concentrated solutes). 
Regarding claim 18, Weisbrod teaches wherein the solution further comprises magnesium chloride (the mixing apparatus is considered mixing magnesium chloride, the materials being worked upon are considered intended use of the apparatus).
Regarding claim 19, Weisbrod teaches wherein the distilled concentrated solutes and magnesium chloride are present in the solution at a ratio of about 50:50 (the mixing apparatus is considered mixing magnesium chloride in the specified ratios, the materials being worked upon are considered intended use of the apparatus).
Regarding claim 20, Weisbrod teaches wherein the mixer processes between 50 and 200 tons of the particulate substance per hour (the material and amount of material being worked upon is considered intended use of the apparatus).

Claims 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Weisbrod (U.S. Patent 4,298,288) in view of Brock (U.S. Publication 2015/0103614) in further view of Houssian (U.S. Publication 2013/0243552).
Regarding claim 3, Weisbrod is silent to the stacked auger configuration. Weisbrod is silent to the language of claim 4. 
Regarding claim 3, Houssian shows a stacked auger configuration with a first portion and second portion (figure 1, first portion proximate item 12 and second portion proximate item 14). Regarding claim 4, Houssian teaches further comprises a joint between the first portion and the second portion and where in the joint is articulated via a hydraulic system (hydraulic motor 56 and the bearing disk 26 is considered reading on a joint, see paragraphs 66 and 67).
It would have been obvious to one of ordinary skill in the art to modify the auger assembly of Weisbrod in view of Brock with the extending auger configuration of Houssian in order to better control the degree of mixing.

Claim 8, 9, 10, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weisbrod (U.S. Patent 4,298,288) in view of Schreiner (U.S. Publication 2013/0240327) in further view of Brock (U.S. Publication 2015/0103614).
Regarding claim 8, Weisbrod teaches a mixer housing (figures 1 and 2); comprising: a hopper (hoppers 10); at least one auger disposed within the hopper (item 14 and 16); a mixer comprising at least one liquid port (opening through which item 34 feeds), the mixer housing in communication with the hopper such that material from the hopper is conveyed into the mixer housing by the at least one auger (material feeds into trough item 31 via items 14 and 16); and at least one liquid tank in fluid communication with the at least one liquid port on the mixer housing, wherein liquid from the at least one liquid tank is applied to material in the mixer housing (item 36, the liquid is considered intended use of the apparatus) a conveying auger in communication with the mixer to convey material from the mixer (item 30 pushes material from item 31 towards holding tank 46).
Regarding claim 8, Weisbrod is silent to the hopper being extendable on two sides and the control system. 
Regarding claim 8, Schreiner teaches a hopper being extendable on two sides to increase the capacity of the hopper (paragraph 20 and figures 2a/2b show the collapsed and extended position, each side of the hopper below item 114 ). 
Regarding claim 8, Brock teaches to a monitoring system configured to monitor and control components of the mixer housing (paragraph 49 teaches the mixer is controlled by a mass weight system) and access moisture content (paragraph 49 teaches measuring the moisture content of the aggregate material, paragraph 47 teaches a moisture sensor) and mixing efficacy (paragraph 49 teaches the mass weight system maintaining the correct water-cement ratio).
It would have been obvious to one of ordinary skill in the art to modify the mixer of Weisbrod with the hopper configuration of Schreiner in order to allow for convenient transportation of the mixer and with the monitoring system of Brock in order to produce the desired amount of cement and water in the mixture. 
Regarding claim 9, Weisbrod teaches further comprising a power source (column 1 line 66 to column 2 line 1).
Regarding claim 10, further comprising a hydraulic system powered by the power source (items 60 and 182).
Regarding claim 11, Weisbrod teaches wherein the mixer is disposed on a trailer (figure 1 item 17 is shown as a trailer).
Regarding claim 12, Weisbrod teaches further comprising at least one of a catwalk, a fender, a ladder, and a step for accessing the hopper (figure 1 back of frame proximate item 16 is considered reading on a step for accessing the hopper).
Regarding claim 14, Weisbrod teaches wherein the trailer is towable (figure 1 item 17 is shown as a trailer and is considered towable by a vehicle since it has wheels as shown in figure 1).

Response to Arguments
The remarks regarding the claim 1, 8, and 15 amendment now requiring a monitoring system are considered persuasive in light of the amendment to the claims. A new ground of rejection is provided, necessitated by amendment to the claims. 
The remarks regarding the stacked auger configuration of Houssian (US Publication 2013/0243552) have been considered and are not considered persuasive. Items 12 and 14 are considered reading on a stacked configuration.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774